Exhibit 10.17
Execution Version
Loan No. 1013119





COMPLETION GUARANTY
(Secured Loan)
THIS COMPLETION GUARANTY (this “Guaranty”) is made as of December 30, 2014, by
KBS SOR US PROPERTIES II LLC, a Delaware limited liability company
(“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (together with
its successors and assigns, “Lender”).
R E C I T A L S
A.
Pursuant to the terms of that certain Loan Agreement, dated as of the date
hereof, by and among IC Myrtle Beach LLC, a Delaware limited liability company
(“Borrower”), IC Myrtle Beach Operations LLC, a Delaware limited liability
company (“Operating Lessee”), and Lender (as the same may be amended, modified,
supplemented or replaced from time to time, the “Loan Agreement”), Lender has
agreed to loan to Borrower the principal sum of up to Thirty-Eight Million
Dollars ($38,000,000) (the “Loan”) for the purposes specified in the Loan
Agreement.

B.
The Loan is evidenced by a Promissory Note Secured by Mortgage in the principal
amount of the Loan (as the same may be amended, modified or replaced from time
to time, the “Note”), executed by Borrower in favor of Lender, and is further
evidenced by the documents described in the Loan Agreement as the “Loan
Documents”. The Note is secured by, among other things, a Fee and Leasehold
Construction Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Filing, dated as of the date hereof, executed by Borrower and Operating
Lessee, together as mortgagor, in favor of Lender, as mortgagee (as the same may
be amended, modified, supplemented or replaced from time to time, the
“Mortgage”). All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.

C.
As a condition to Lender’s agreement to enter into the Loan Agreement, Guarantor
has agreed to enter into this Guaranty.

D.
Guarantor is the direct or indirect owner of Borrower and will benefit from the
Loan.

THEREFORE, to induce Lender to enter into the Loan Agreement, and in
consideration thereof, Guarantor unconditionally, absolutely and irrevocably
guarantees and agrees as follows:
1.
GUARANTY. Guarantor hereby unconditionally, absolutely and irrevocably
guarantees the performance by Borrower of all the terms and provisions of the
Loan Agreement pertaining to Borrower's obligations with respect to the
construction of the Renovations, to the extent necessary to effectuate the
Completion (defined in the Loan Agreement) of the Renovations in accordance with
the terms of the Loan Agreement. Without limiting the generality of the
foregoing, Guarantor guarantees that: (a) construction of the Renovations shall
commence and be Completed within the time limits set forth in the Loan Agreement
(including an extensions resulting from force majeure if and to the extent
provided in the Loan Agreement), as renewed, extended or modified from time to
time; (b) the Renovations shall be constructed and Completed in accordance with
the Plans and Specifications, Exhibit I to the Loan Agreement, and the other
provisions of the Loan Documents, without material deviation therefrom unless
approved by Lender in writing; (c) the Renovations shall be constructed and
Completed free and clear of any mechanic's liens, materialman's liens and
equitable liens; and (d) all costs of constructing the Renovations shall be paid
before the same become delinquent, subject to Borrower’s right to contest lien
(“Contest Rights”) set forth in Section 4.7 of the Loan Agreement.

2.
LIEN-FREE COMPLETION. Completion of the Renovations free and clear of liens
shall be deemed to have occurred upon satisfaction of all the conditions set
forth in the definition of “Complete” in the Loan Agreement.


--------------------------------------------------------------------------------



Loan No. 1013119



3.
OBLIGATIONS OF GUARANTOR UPON DEFAULT BY BORROWER. If the Renovations are not
Completed in the manner and within the time required by the Loan Agreement, or
if, prior to the expiration of the time limits for said Completion set forth in
the Loan Agreement, construction of the Renovations should cease or be halted
prior to Completion and such cessation or halt constitutes a Default (as defined
in the Loan Agreement), Guarantor shall, promptly upon demand of Lender: (a)
diligently proceed to complete construction of the Renovations at Guarantor's
sole cost and expense; (b) fully pay and discharge all claims for labor
performed and material and services furnished in connection with the
construction of the Renovations; and (c) release and discharge all stop notices,
mechanic's liens, materialman's liens and equitable liens that may arise in
connection with the construction of the Renovations. Without in any way limiting
the above obligations of Guarantor, Lender shall make the undisbursed Loan funds
available to Guarantor (pursuant to the terms and conditions of the Loan
Agreement) for the purposes of completing the Renovations and fulfilling
Guarantor's other obligations under this Guaranty; provided, however, that the
obligation of Lender to make such undisbursed Loan funds available to Guarantor
is expressly conditioned upon: (x) there being no continuing default by
Guarantor under this Guaranty; and (y) Borrower (and/or Guarantor) having
provided to Lender all Borrower's Funds required by the terms and conditions of
the Loan Agreement.

4.
REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender shall have the following remedies:

(a)
At Lender's option, and without any obligation to do so, to proceed to perform
on behalf of Guarantor any or all of Guarantor's obligations hereunder and
Guarantor shall, upon demand and whether or not construction is actually
completed by Lender, pay to Lender all sums expended by Lender in performing
Guarantor's obligations hereunder together with interest thereon at the highest
rate specified in the Note; and

(b)
From time to time, and without first requiring performance by Borrower or any
other guarantor or without exhausting any or all security (if any) for the Loan
or any Swap Agreement between Borrower and Lender, bring any action at law or in
equity or both to compel Guarantor to perform its obligations hereunder, and to
collect in any such action compensation for all loss, cost, damage, injury and
expense sustained or incurred by Lender as a direct or indirect consequence of
the failure of Guarantor to perform its obligations hereunder, together with
interest thereon at the rate of interest applicable to the principal balance of
the Note.

5.
NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of Borrower under the Loan Documents, or the
liens and security interests created by the Loan Documents, or Lender’s rights
to enforce its rights and remedies under the Loan Documents and under this
Guaranty or the indemnity provided herein, in the Loan Documents or in
connection with the Loan, or otherwise provided in equity or under applicable
law, including, without limitation, the right to pursue any remedy for
injunctive or other equitable relief, or any suit or action in connection with
the preservation, enforcement or foreclosure of the liens, mortgages,
assignments and security interests which are now or at any time hereafter
security for the payment and performance of all obligations under the Loan
Agreement or in the other Loan Documents. The provisions of Sections 1 and 2 of
this Guaranty shall prevail and control over any contrary provisions elsewhere
in this Guaranty or the other Loan Documents.

6.
RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) approve modifications to the Plans and
Specifications so long as such modifications do not materially increase the cost
of constructing the Renovations nor materially increase the time necessary to
Complete the Renovations; (b) change the terms or conditions of disbursement of
the Loan so long as such changes do not materially interfere with Borrower's
ability to construct the Renovations as and when required under the Loan
Agreement; (c) renew, modify or extend





--------------------------------------------------------------------------------



Loan No. 1013119



all or any portion of Borrower’s obligations under the Note or any of the other
Loan Documents; (d) declare all sums owing to Lender under the Note and the
other Loan Documents due and payable upon the occurrence of a Default (as
defined in the Loan Agreement) under the Loan Documents; (e) make non‑material
changes in the dates specified for payments of any sums payable in periodic
installments under the Note or any of the other Loan Documents; (f) otherwise
modify the terms of any of the Loan Documents, except for (i) increases in the
principal amount of the Note or changes in the manner by which interest rates,
fees or charges are calculated under the Note and the other Loan Documents
(Guarantor acknowledges that if the Note or other Loan Documents so provide,
said interest rates, fees and charges may vary from time to time) or (ii)
advancement of the Maturity Date of the Note where no Default has occurred under
the Loan Documents; (g) take and hold security for the performance of Borrower’s
obligations under the Note or the other Loan Documents and exchange, enforce,
waive and release any such security; (h) apply such security and direct the
order or manner of sale thereof as Lender in its discretion may determine;
(i) release, substitute or add any one or more endorsers of the Note or
guarantors of Borrower’s obligations under the Note or the other Loan Documents;
(j) apply payments received by Lender from Borrower to any obligations of
Borrower to Lender, in such order as Lender shall determine in its sole
discretion, whether or not any such obligations are covered by this Guaranty;
(k) assign this Guaranty in whole or in part; and (l) assign, transfer or
negotiate all or any part of the indebtedness evidenced by the Note and the
other Loan Documents.
7.
GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners, managers, members or agents acting or purporting
to act on behalf of Borrower, Guarantor or any principal of Borrower or
Guarantor or any defect in the formation of Borrower, Guarantor or any principal
of Borrower or Guarantor; (c) any defense based upon the application by Borrower
of the proceeds of the Loan for purposes other than the purposes represented by
Borrower to Lender or intended or understood by Lender or Guarantor; (d) any
right and defense arising out of an election of remedies by Lender, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise; (e) any defense based
upon Lender’s failure to disclose to Guarantor any information concerning
Borrower’s financial condition or any other circumstances bearing on Borrower’s
ability to pay all sums payable under the Note or any of the other Loan
Documents; (f) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal; (g) any defense based
upon Lender’s election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) any right of subrogation, any right to enforce any remedy
which Lender may have against Borrower and any right to participate in, or
benefit from, any security for the Note or the other Loan Documents, now or
hereafter held by Lender; (j) presentment, demand, protest and notice of any
kind; (k) the benefit of any statute of limitations affecting the liability of
Guarantor hereunder or the enforcement hereof; and (l) any rights under
California Code of Civil Procedure Sections 580a and 726(b) which provide, among
other things, that (i) a creditor must file a complaint for deficiency within
three (3) months of a nonjudicial foreclosure sale or judicial foreclosure sale,
as applicable, (ii) a fair market value hearing must be held, and (iii) the
amount of the deficiency judgment shall be limited to the amount by which the
unpaid debt exceeds the fair market value of the security, but not more than the
amount by which the unpaid debt exceeds the sale price of the security.
Guarantor further waives any and all rights and defenses that Guarantor may have
because Borrower’s debt is secured by real property; this means, among other
things, that: (1) Lender may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by


3

--------------------------------------------------------------------------------



Loan No. 1013119



Borrower; (2) if Lender forecloses on any real property collateral pledged by
Borrower, then (A) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) Lender may collect from Guarantor even
if Lender, by foreclosing on the real property collateral, has destroyed any
right Guarantor may have to collect from Borrower. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because Borrower’s debt is secured by real property. Those rights and
defenses being waived by Guarantor include, but are not limited to, any rights
or defenses based upon Sections 580a, 580b, 580d or 726 of the California Code
of Civil Procedure. Without limiting the generality of the foregoing or any
other provision hereof, Guarantor further expressly waives to the extent
permitted by law any and all rights and defenses, including, without limitation,
any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to Guarantor under California Civil Code
Sections 2787 to 2855, inclusive, 2899 and 3433, or under California Code of
Civil Procedure Sections 580a, 580b, 580d and 726, or any of such sections.
Finally, Guarantor agrees that the performance of any act or any payment which
tolls any statute of limitations applicable to the Note or any of the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Guarantor’s liability hereunder.
8.
GUARANTOR’S WARRANTIES. Guarantor warrants, represents, covenants and
acknowledges that: (a) Lender would not make the Loan but for this Guaranty; (b)
there are no conditions precedent to the effectiveness of this Guaranty; (c)
Guarantor has established adequate means of obtaining from sources other than
Lender, on a continuing basis, financial and other information pertaining to
Borrower’s financial condition, the Property and Borrower’s activities relating
thereto and the status of Borrower’s performance of obligations under the Loan
Documents, and Guarantor agrees to keep adequately informed from such means of
any facts, events or circumstances which might in any way affect Guarantor’s
risks hereunder and Lender has made no representation to Guarantor as to any
such matters; (d) the most recent financial statements of Guarantor previously
delivered to Lender are true and correct in all respects, have been prepared in
accordance with generally accepted accounting principles consistently applied
(or other principles acceptable to Lender) and fairly present the financial
condition of Guarantor as of the respective dates thereof, and no material
adverse change has occurred in the financial condition of Guarantor since the
respective dates thereof; and (e) Guarantor has not and will not, without the
prior written consent of Lender, sell, lease, assign, encumber, hypothecate,
transfer or otherwise dispose of all or substantially all of Guarantor’s assets,
or any interest therein, other than in the ordinary course of Guarantor’s
business.

9.
SUBORDINATION. Guarantor subordinates all present and future indebtedness owing
by Borrower to Guarantor to the obligations at any time owing by Borrower to
Lender under the Note and the other Loan Documents. Guarantor assigns all such
indebtedness to Lender as security for this Guaranty, the Note, and the other
Loan Documents. Guarantor agrees to make no claim for such indebtedness until
all obligations of Borrower under the Note and the other Loan Documents have
been fully discharged. Guarantor agrees that it will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including, without
limitation, any action to enforce remedies with respect to any defaults under
such indebtedness or to any collateral securing such indebtedness or to obtain
any judgment or prejudgment remedy against Borrower or any such collateral.
Guarantor also agrees that it will not commence or join with any other creditor
or creditors of Borrower in commencing any bankruptcy, reorganization or
insolvency proceedings against Borrower. Guarantor further agrees not to assign
all or any part of such indebtedness unless Lender is given prior notice and
such assignment is expressly made subject to the terms of this Guaranty. If
Lender so requests, (a) all instruments evidencing such indebtedness shall be
duly endorsed and delivered to Lender, (b) all security for such indebtedness
shall be duly assigned and delivered to Lender, (c) such indebtedness shall be
enforced, collected and held by Guarantor as trustee for Lender and shall be
paid over to Lender on account of the Loan, but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such


4

--------------------------------------------------------------------------------



Loan No. 1013119



other action as Lender deems necessary or appropriate to perfect, preserve and
enforce Lender’s rights in and to such indebtedness and any security therefor.
If Guarantor fails to take any such action, Lender, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor. The foregoing
power of attorney is coupled with an interest and cannot be revoked.
10.
BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lender all rights of Guarantor thereunder. If
Guarantor does not file any such claim, Lender, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor or, in
Lender’s discretion, to assign the claim to a nominee and to cause proof of
claim to be filed in the name of Lender’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Lender or its
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

11.
LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Subject to the
limitations set forth in the Loan Agreement, Guarantor agrees that Lender may
elect, at any time, to sell, assign, or grant participations in all or any
portion of their rights and obligations under the Loan Documents and this
Guaranty, and that any such sale, assignment or participation may be to one or
more financial institutions, private investors, and/or other entities, at
Lender’s sole discretion. Guarantor further agrees that Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to: (a) the Property and its operation; (b) any party connected with the
Loan (including, without limitation, Guarantor, Borrower, any partner of
Borrower, any constituent partner of Borrower, any other guarantor and any
non-borrower trustor); and/or (c) any lending relationship other than the Loan
which Lender may have with any party connected with the Loan; provided, however,
any recipients of any Non-Public Information shall have signed a commercially
reasonable confidentiality agreement with respect to such Non-Public Information
prior to receiving the same. In the event of any such sale, assignment or
participation, Lender and the parties to such transaction shall share in the
rights and obligations of Lender as set forth in the Loan Documents only as and
to the extent they agree among themselves. In connection with any such sale,
assignment or participation, Guarantor further agrees that the Guaranty shall be
sufficient evidence of the obligations of Guarantor to each purchaser, assignee,
or participant, and upon written request by Lender, Guarantor shall, within
fifteen (15) days after request by Lender, (x) deliver to Lender and any other
party designated by Lender an estoppel certificate, in form and substance
acceptable to Lender, verifying for the benefit of Lender and any such other
party the status, terms and provisions of this Guaranty, and (y) enter into such
amendments or modifications to this Guaranty and the Loan Documents as Lender
may reasonably request in order to evidence and facilitate any such sale,
assignment, or participation without impairing Guarantor’s rights or increasing
Guarantor’s obligations hereunder.


5

--------------------------------------------------------------------------------



Loan No. 1013119



Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, Lender may at any time and from time to time pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release such lender from its obligations thereunder.
12.
ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a continuing
guaranty of payment and not of collection and cannot be revoked by Guarantor and
shall continue to be effective with respect to any indebtedness referenced in
Sections 1 and 2 hereof arising or created after any attempted revocation hereof
or after the death of Guarantor (if Guarantor is a natural person, in which
event this Guaranty shall be binding upon Guarantor’s estate and Guarantor’s
legal representatives and heirs). The obligations of Guarantor hereunder shall
be in addition to and shall not limit or in any way affect the obligations of
Guarantor under any other existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. This Guaranty is
independent of the obligations of Borrower under the Note, the Mortgage and the
other Loan Documents. Guarantor hereby authorizes and empowers Lender to
exercise, in its sole discretion, any rights and remedies, or any combination
thereof, which may then be available, since it is the intent and purpose of
Guarantor that the obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Lender may bring a separate
action to enforce the provisions hereof against Guarantor without taking action
against Borrower or any other party or joining Borrower or any other party as a
party to such action. Except as otherwise provided in this Guaranty, this
Guaranty is not secured and shall not be deemed to be secured by any security
instrument unless such security instrument expressly recites that it secures
this Guaranty.

13.
ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Lender to enforce or
defend any provision of this Guaranty, or any of the other Loan Documents, or as
a consequence of any Default under the Loan Documents, with or without the
filing of any legal action or proceeding, Guarantor shall pay to Lender,
immediately upon demand all attorneys’ fees and costs incurred by Lender in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Note as specified therein.

14.
RULES OF CONSTRUCTION. The term “Borrower” as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Note and the other Loan Documents. The term “person” as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

15.
CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual.

16.
GOVERNING LAW. This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of California, except to the extent preempted by
federal laws. Guarantor and all persons and entities in any manner obligated to
Lender under this Guaranty consent to the jurisdiction of any federal or state
court within the State of California having proper venue and also consent to
service of process by any means authorized by California or federal law.

17.
INTENTIONALLY OMITTED.


6

--------------------------------------------------------------------------------



Loan No. 1013119



18.
MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the heirs,
executors, administrators, legal representatives, nominees, successors and
assigns of Guarantor, and Lender. The liability of all persons and entities who
are in any manner obligated hereunder shall be joint and several. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty. This Guaranty shall be deemed to be continuing in nature
and shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Mortgage or any of the other Loan Documents,
including, without limitation, any foreclosure or deed in lieu thereof.

19.
ADDITIONAL PROVISIONS. Such additional terms, covenants and conditions as may be
set forth on any exhibit executed by Guarantor and attached hereto which recites
that it is an exhibit to this Guaranty are incorporated herein by this
reference.

20.
ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender’s consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses, and (d) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type contemplated herein. Given all of
the above, Guarantor does hereby represent and confirm to Lender that Guarantor
is fully informed regarding, and that Guarantor does thoroughly understand: (i)
the nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Lender, and that Lender is induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

21.
WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY THEN APPLICABLE
LAW, EACH PARTY TO THIS GUARANTY, AND BY ITS ACCEPTANCE HEREOF, LENDER, HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY AND LENDER HEREBY AGREE AND CONSENT THAT ANY PARTY TO
THIS GUARANTY AND LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
AND LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN TO BORROWER.



[Signature Follows on Next Page]



7

--------------------------------------------------------------------------------

Loan No. 1013119



The laws of South Carolina provide that in any real estate foreclosure
proceeding a defendant against whom a personal judgment is taken or asked may
within thirty days after the sale of the mortgaged property apply to the court
for an order of appraisal. The statutory appraisal value as approved by the
court would be substituted for the high bid and may decrease the amount of any
deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY
WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID
AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE MORTGAGED PROPERTY.
Further, the undersigned acknowledges receipt of written notification before
this transaction that signing of a waiver of appraisal rights would be required
during this transaction.
IN WITNESS WHEREOF, Guarantor duly executed and delivered this Guaranty as of
the date first written above.
“Guarantor”
KBS SOR US PROPERTIES II LLC,
a Delaware limited liability company
By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole member

By:    KBS STRATEGIC OPPORTUNITY REIT II, INC.,
a Maryland corporation,
its sole general partner
By:    __/s/ David E. Snyder___________
David E. Snyder
Chief Financial Officer


Address of Guarantor:

c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn:    Todd Smith    
Tel:    (949) 797-0338
Fax:    (949) 417-6520


With a copy to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn:    Jeff Waldvogel    
Tel:    (949) 797-0327
Fax:    (949) 417-6520
Address of Lender:

Wells Fargo Bank, National Association

[WFB - Integrated/KBS - Springmaid - Completion Guaranty]



--------------------------------------------------------------------------------

Loan No. 1013119





Hospitality Finance Group
333 S. Grand Ave., 9th Floor
Los Angeles, CA 90071
Attn: Anna Chung
Tel:    (213) 253-7411
Fax:    (213) 253-7497


SFI-620883011v8






























































































































Signature Page – Completion Guaranty

